Appeals from four orders (one as to each appellant) of the Supreme Court, Kings County, all dated January 28, 1975, each of which, inter alia, directed an appellant to provide a handwriting exemplar to respondent. By an order dated July 11, 1975, this court affirmed those orders (48 AD2d 576). On February 26, 1976 the Court of Appeals dismissed the appeal taken to that court and remitted the case to this court, with directions to dismiss the appeals taken to this court (Matter of District Attorney of Kings County v Angelo G., 38 NY2d 923). Accordingly, the appeals are dismissed, without costs or disbursements. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.